UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MICHAEL TRACEY,

                 Plaintiff,

        -v-                                                           No. 17 CV 3178-LTS-GWG

TEP EVENTS INTERNATIONAL, INC., et
al.,

                 Defendants.

-------------------------------------------------------x

                              ORDER ADOPTING REPORT & RECOMMENDATION

                 On November 2, 2018, Magistrate Judge Gorenstein issued an order directing

Plaintiff to show cause as to why this case should not be dismissed pursuant to Federal Rule of

Civil Procedure 41(b) for failure to prosecute. (Docket entry no. 21.) Plaintiff failed to file a

timely response to Judge Gorenstein’s order to show cause, and has not taken any action to

prosecute this case since September 2017. On November 27, 2018, Judge Gorenstein issued a

Report and Recommendation (the “Report”) (docket entry no. 22), which recommends that this

action be dismissed for failure to prosecute. No objections to the Report have been received.

                 In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate [judge].”

28 U.S.C.A. § 636(b)(1)(C) (LexisNexis 2017). “In a case such as this one, where no timely

objection has been made, a district court need only satisfy itself that there is no clear error on the

face of the record.” Johnson v. New York University School of Education, No. 00 Civ. 8117, at

*1, 2003 WL 21433443 (S.D.N.Y. June 16, 2003).




TRACEY - ORDER.DOCX                                        VERSION JANUARY 3, 2019                   1
               The Court has reviewed carefully Magistrate Judge Gorenstein’s thorough and

well-reasoned Report and Recommendation and finds no clear error. The Court therefore adopts

the Report in its entirety for the reasons stated therein. Accordingly, this action is dismissed for

failure to prosecute. The Clerk of Court is respectfully requested to enter judgment accordingly

and to close this case.



       SO ORDERED.

Dated: New York, New York
       January 3, 2018

                                                              /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




TRACEY - ORDER.DOCX                               VERSION JANUARY 3, 2019                              2
